Citation Nr: 0434399	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for a 
schizophreniform disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1977 to September 
1984.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected schizophreniform disorder.

Note also that, when filing of his substantive appeal (VA 
Form 9) in July 2002, the veteran requested a hearing before 
a Veterans Law Judge (VLJ) of the Board, in Washington, DC.  
But he failed to report for his hearing, as scheduled.  There 
are no other hearing requests of record, and he has not 
justified his absence or requested to reschedule his hearing, 
so the Board deems his request for a hearing withdrawn.  See, 
e.g., 38 C.F.R. § 20.702(d) (2003).

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Although the RO obtained some of the veteran's VA medical 
records, it is unclear whether all of his VA medical records 
are on file.  In particular, the Board observes that the RO 
obtained VA medical records dated July and August 2003 from 
the VA Medical Center (VAMC) in Beaufort, South Carolina.  
However, the veteran's representative, in the October 2004 
informal hearing presentation, asserted that the veteran 
reported treatment at this VAMC for the previous year and a 
half.  And it does not appear the RO attempted to obtain any 
additional VA treatment records, namely those from August 
2003 to the present.  These records may contain important 
medical evidence or confirmation of his claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Moreover, the Board observes that the veteran's 
aforementioned VA medical records indicate that, prior to 
July 2003, he had received treatment for his psychiatric 
disorder from Coastal Empire Mental Health Clinic.  
Nonetheless, the RO has not requested that he provide an 
authorization to obtain these records.  As recent records, 
since October 2000, regarding his psychiatric treatment are 
relevant to his current claim with VA, these records also 
must be obtained and associated with the other evidence in 
his claims file.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim, and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  See 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002). 
 
2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Beaufort, South Carolina, from August 
2003 to the present.

3.  With the veteran's authorization, 
obtain the complete records of his 
psychiatric treatment at the 
Coastal Empire Mental Health Clinic from 
October 2000 to the present.

4.  Then readjudicate the veteran's claim 
of entitlement to an increased disability 
evaluation for his schizophreniform 
disorder in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




